Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim group
Statutory Class
Independent claims (and the dependencies)
I
Apparatus
1
II
Apparatus
5
II
Method
6


Election/Restrictions 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Reasoning for Restriction
Different Statutory Class with Combination – Sub-combination


(MPEP § 806.05(e)) Process and Apparatus Mode
Inventions listed below are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another materially different process. 
(MPEP § 806.05(f)) Product and Process Mode
Inventions listed below are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process.
(MPEP § 806.05(g)) Apparatus and Product Made
Inventions listed below are related as apparatus and product made. The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another materially different apparatus.
Table: Different Statutory Class with Combination – Sub-combination
Group
Combination – Sub-combination

a voltage detection unit that detects voltages of the plurality of energy storage devices;
a discharge circuit that discharges the energy storage devices; and
II
the control unit discharges only an energy storage device having a highest voltage out of the plurality of energy storage devices when the plurality of energy storage devices are charged by a charger.
III
a stopping process of stopping charging when a first duration elapses in a state that a voltage of the energy storage device having the highest voltage exceeds a first voltage threshold, or stopping charging when a second duration shorter than the first duration elapses in a state that the voltage of the energy storage device having the highest voltage exceeds a second voltage threshold larger than the first voltage threshold.


Reasoning for Restriction
Examination Burden 


Restriction for examination purposes as indicated is proper because all theseinventions listed in this action are independent or distinct for the reasons given aboveand there would be a serious search and examination burden if restriction were notrequired because one or more of the following reasons apply: 

(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) The inventions require a different field of search (for example, Searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) The prior art applicable to one invention would not likely be applicable to another invention; 
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a rightto petition, the election must be made with traverse. If the reply does not distinctly andspecifically point out supposed errors in the restriction requirement, the election shall betreated as an election without traverse. Traversal must be presented at the time ofelection in order to be considered timely. Failure to timely traverse the requirement willresult in the loss of right to petition under 37 CFR 1.144. 

Should applicant traverse on the ground that the inventions are not patentablydistinct, applicant should submit evidence or identify such evidence now of recordshowing the inventions to be obvious variants or clearly admit on the record that this isthe case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention. 

(8.21.04) Notice of Potential Rejoinder of Process Claims
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address mohammed.alam@uspto.gov and fax number (571) 270-2507.  The examiner can normally be reached on 10AM to 6PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, JACK CHIANG can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/Mohammed Alam/
Primary Examiner, Art Unit 2851